DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14 – 19  directed to an invention non-elected with traverse in the reply filed on 3/12/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Specification
The abstract is accepted.
Allowable Subject Matter
Claims 1 – 13 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Yu et al. (US 2013/0107254 A1) teach a substrate for use in surface enhanced Raman spectroscopy (SERS), the substrate comprising:  polymeric membrane comprising polyvinylidene fluoride (PVDF) (¶28); and a plurality of metallic nanoparticles embedded in or on the membrane (¶¶16 and 20).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a substrate for use in surface enhanced Raman spectroscopy and surface enhanced infrared absorption spectroscopy, the substrate further comprising:
a plurality of metal oxide nanoparticles disposed on 50% to 100% of the surface area of a first surface of the polymeric membrane; and
a plurality of metallic nanoparticles directly disposed on a portion of the plurality of metallic nanoparticles together forming an external surface of the substrate, wherein
the plurality of metal oxide nanoparticles are configured to work synergistically with metal nanoparticles upon exposure of the substrate surface to at least one of visible light or infrared radiation.
Regarding claim 20, the cited prior art neither teaches nor fairly suggests a substrate for use in both at least one of surface enhanced Raman spectroscopy and surface enhanced infrared spectroscopy, the substrate further comprising:
a coating comprising TiO2 nanoparticles disposed on 50% to 100% of the surface area of a first surface of the membrane; and
at least one of
a plurality of Ag2O nanoparticles directly disposed on a portion of the coating comprising TiO2 nanoparticles,
a first plurality of elemental silver nanoparticles and a second plurality of elemental gold nanoparticles directly disposed on a portion of the coating comprising TiO2 nanoparticles, and
an alloy comprising elemental silver nanoparticles and elemental gold nanoparticles directly disposed on a portion of the coating comprising TiO2 nanoparticles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796